Citation Nr: 1430248	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  08-24 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for status post back injury with lumbar strain and degenerative disc disease, rated 20 percent disabling prior to May 23, 2008, and rated 40 percent thereafter. 

2.  Entitlement to an increased initial evaluation for lumbar radiculopathy, left lower extremity, evaluated as 10 percent disabling prior to April 3, 2010, and as 20 percent disabling thereafter. 

3.  Entitlement to an increased rating for status post neck injury with cervical strain, currently rated 20 percent disabling. 

4.  Entitlement to an increased rating for left shoulder strain, evaluated as 10 percent disabling prior to April 3, 2010, and as 20 percent disabling thereafter. 

5.  Entitlement to an increased rating for postoperative right knee injury, currently evaluated as 10 percent disabling. 

6.  Entitlement to an increased rating for postoperative left knee injury, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1997 to April 2001. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision rendered by the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA), which continued a 20 percent rating for status post back injury with lumbar strain and degenerative disc disease; a 20 percent rating for status post neck injury with cervical strain; a 10 percent rating for left shoulder strain; and separate 10 percent ratings for postoperative right and left knee injuries.  

The Veteran appealed the issues of entitlement to increased ratings, and in a July 2008 rating decision, the RO granted the claims, to the extent it granted an evaluation of 40 percent for status post back injury with lumbar strain and degenerative disc disease, with an effective date of May 23, 2008, and granted a separate 10 percent rating for lumbar radiculopathy, left lower extremity.  Since these increases did not constitute full grants of the benefits sought, the increased initial evaluation/rating issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In March 2010, the Board remanded the claims for additional development.  In August 2011, the Appeals Management Center granted the claims, to the extent that it assigned 20 percent ratings for lumbar radiculopathy, left lower extremity, and left shoulder strain.  In each case, the effective date for the increased rating was April 3, 2010.

In the Veteran's August 2008 Appeal To Board Of Veterans' Appeals (VA Form 9), he requested a hearing before a Veterans Law Judge, to be held in Washington, D.C.  However, he failed to report for a Board hearing scheduled in January 2010, without good cause shown.  The Board construes this action as a withdrawal of his request for a hearing.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder has been raised, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  Prior to May 23, 2008, the Veteran's service-connected status post back injury with lumbar strain and degenerative disc disease is shown to have been productive of complaints of pain, and some limitation of motion, but not forward flexion of the thoracolumbar spine to 30 degrees or less, or ankylosis of the thoracolumbar spine, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

2.  As of May 23, 2008, the Veteran's service-connected status post back injury with lumbar strain and degenerative disc disease is shown to have been productive of complaints of pain, and some limitation of motion, but not unfavorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

3.  Prior to April 3, 2010, the Veteran's service-connected lumbar radiculopathy, left lower extremity, is shown to have been productive of complaints that include pain, but not moderate incomplete paralysis, neuritis, or neuralgia, of the sciatic nerve.  

4.  As of April 3, 2010, the Veteran's service-connected lumbar radiculopathy, left lower extremity is shown to have been productive of complaints that include pain, but not moderately severe incomplete paralysis, neuritis, or neuralgia, of the sciatic nerve.

5.  The Veteran's service-connected status post neck injury with cervical strain is shown to be productive of subjective complaints of daily pain, and some limitation of motion, but not a limitation of flexion of 15 degrees or less, or favorable ankylosis of the entire cervical spine, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

6.  Prior to April 3, 2010, the Veteran's service-connected left shoulder strain is shown to have been productive of complaints of pain, and some limitation of motion, but not ankylosis of the scapulohumeral articulation, limitation of motion midway between the side and shoulder level, or a malunion or recurrent dislocation of the humerus.

7.  As of April 3, 2010, the Veteran's service-connected left shoulder strain is shown to have been productive of complaints of pain, and an inability to work at an angle over 90 degrees, but not motion limited to 25 degrees from his side, ankylosis of scapulohumeral articulation, or fibrous union of the humerus.



8.  The Veteran's service-connected postoperative right knee injury is shown to have been productive of complaints of pain, and some limitation of motion, but not flexion limited to 30 degrees, or extension limited to 15 degrees; or ankylosis, recurrent subluxation or lateral instability, malunion of the tibia and fibula, or dislocation of the semilunar cartilage.

9.  The Veteran's service-connected postoperative left knee injury is shown to have been productive of complaints of pain, and some limitation of motion, but not flexion limited to 30 degrees, or extension limited to 15 degrees; or ankylosis, recurrent subluxation or lateral instability, malunion of the tibia and fibula, or dislocation of the semilunar cartilage.


CONCLUSIONS OF LAW

1.  Prior to May 23, 2008, the criteria for a rating in excess of 20 percent for service-connected status post back injury with lumbar strain and degenerative disc disease, are not shown to have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2013).

2.  As of May 23, 2008, the criteria for a rating in excess of 40 percent for service-connected status post back injury with lumbar strain and degenerative disc disease, are not shown to have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2013).

3.  Prior to April 3, 2010, the criteria for an evaluation in excess of 10 percent for service-connected lumbar radiculopathy, left lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2013).


4.  As of April 3, 2010, the criteria for an evaluation in excess of 20 percent for service-connected lumbar radiculopathy, left lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2013).

5.  The criteria for an evaluation in excess of 20 percent for service-connected status post neck injury with cervical strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2013).

6.  Prior to April 3, 2010, the criteria for a rating in excess of 10 percent for service-connected left shoulder strain have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2013).

7.  As of April 3, 2010, the criteria for a rating in excess of 20 percent for service-connected left shoulder strain have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5200, 5201, 5202 (2013).

8.  The criteria for a rating in excess of 10 percent for service-connected postoperative right knee injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5260, 5261, 5262 (2013).

9.  The criteria for a rating in excess of 10 percent for service-connected postoperative left knee injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5260, 5261, 5262 (2013).


	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Initial Evaluations/Increased Ratings

The Veteran asserts that he is entitled to increased initial evaluations/increased ratings for his service-connected status post back injury with lumbar strain and degenerative disc disease, lumbar radiculopathy, left lower extremity, status post neck injury with cervical strain, left shoulder strain, postoperative right knee injury, and postoperative left knee injury.

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2013).  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b). 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2 , 4.6 (2013).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under DCs 5261 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.   See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

With regard to the history of the disabilities in issue, the Veteran's service treatment reports show that in 2000, he was treated for complaints of neck and back pain related to a fall.  There was a notation of lumbar spine spasms.  An April 2000 report notes ACL (anterior collateral ligament) tear, right knee. Between May and June of 2000, he was treated for left shoulder symptoms.  The assessment was left shoulder r/c (rotator cuff) tendonitis.  In June 2000, he was found to have mild cervical spondylosis at C3-5 on the right.  In September 2000, he was found to have chronic right knee pain with a possible lateral meniscus tear, and osteochondroma of the left proximal tibia.  In November 2000, the Veteran underwent an exostosis of osetochondroma, left knee, and right knee arthroscopy, with loose body removal.  Between December 2000 and January 2001, the Veteran was treated for complaints of low back pain; the assessments included lumbar spine spasms, and low back pain.  A February 2001 pre-discharge QTC examination report showed the following: the Veteran's spine had flexion to 90 degrees; X-rays of the lumbar and thoracic spines, the bilateral knees, the left lower leg, and the left shoulder were within normal limits.  The diagnoses included status post bilateral arthroscopic surgery with chronic knee pain, chronic left shoulder strain, with pain and weakness on movement, status post back injury with chronic lumbar strain, and status post right knee injury with chronic right knee strain.  The Veteran was advised to avoid prolonged standing, walking, running, and jumping due to his knee conditions, to avoid lifting and carrying weight, and using stairs, due to his lumbar strain, and to have mild to moderate distress with repetitive use of his left shoulder.  An April 2001 X-ray report for the lumbar spine notes an essentially normal study.  See 38 C.F.R. § 4.1 (2013).

A.  Status Post Back Injury, Lumbar Strain, Degenerative Disc Disease

In May 2001, the RO granted service connection for status post back injury with lumbar strain, evaluated as 20 percent disabling.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002). 

In May 2006, the Veteran filed a claim for an increased rating.  In September 2006, the RO denied the claim.  The Veteran appealed.  In July 2008, the RO granted the Veteran's claim, to the extent that it assigned a rating of 40 percent, with an effective date of May 23, 2008.  However, since this increase did not constitute a full grant of the benefit sought, the higher initial evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Under 38 C.F.R. § 4.71a, DC 5237 (lumbosacral strain), and DC 5242 (degenerative arthritis of the spine) (see also DC 5003), are rated under the "General Rating Formula for Diseases and Injuries of the Spine." 

The General Rating Formula provides that an evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating requires forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

In addition, the regulation provides that intervertebral disc syndrome may be rated under either the General Rating Formula or the "Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes", whichever results in a higher rating.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 20 percent rating is warranted for intervertebral disc syndrome, with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

A 40 percent rating is warranted for intervertebral disc syndrome, with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

A 60 percent rating is warranted for intervertebral disc syndrome, with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. [Note 1].

1.  Prior to May 23, 2008

The Board finds that the criteria for a rating in excess of 20 percent are not shown to have been met prior to May 23, 2008.  The only demonstrated ranges of motion for the spine for the time period in issue are found in a July 2006 QTC examination report, which shows that the Veteran's spine had flexion to 70 degrees.  This report also states that there was no ankylosis of the lumbar spine.  Given the foregoing, there is no evidence to show that the Veteran's spine was productive of forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, and the claim must be denied.  

With regard to DC 5243 and intervertebral disc syndrome (IVDS), there is no evidence of incapacitating episodes, to include within the meaning of the version of the regulation (see Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1).  The July 2006 QTC examination report specifically notes that the Veteran denied having any incapacitating episodes.  The report also states that there were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  The Board therefore finds that the evidence is insufficient to show that the Veteran has intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

With regard to associated neurological abnormalities, see General Rating Formula, Note 1, the evidence is insufficient to show that a diagnosed neurological disorder exists that is associated with the service-connected lumbosacral spine disability, other than the service-connected lumbar radiculopathy, left lower extremity.

With respect to possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has also considered whether an increased evaluation could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).  

A QTC examination report, dated in July 2006, shows that the Veteran complained of having a back injury since 1999, with stiffness during cold season, weakness while walking in the mornings, and constant burning and aching pain, which he estimated as a 9 on a scale of 1 to 10 (with 10 being the worst).  He denied incapacitation, and said that he could function with medication when pain was present, but that he could not perform physical activity.  On examination, gait was within normal limits.  No assistive devices were required for ambulation.  After repetitive use, function was limited due to pain, with no additional limitations due to fatigue, weakness, lack of endurance, or incoordination.  There was also no additional limitation to joint function.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  An X-ray of the lumbar spine was within normal limits.  The relevant diagnosis was status post back injury with lumbar strain.  Subjective factors were pain and stiffness.  There was objectively decreased ROM (range of motion) with pain.  The effect on the Veteran's daily activities was limited exercise and ambulatory capacity.  

VA progress notes include an April 2005 report, which shows that the Veteran reported that he worked out four times per week.  An April 2006 report notes that X-rays of the low back were within normal limits.  On examination, strength and sensation were normal.  The relevant assessment notes low back pain, probably arthritis, with degenerative disc disease.  Another report notes that due to multiple medical concerns, the Veteran should not do repeated bending, kneeling, stooping, or lifting more than 10 to 15 pounds.  A January 2007 report notes 5/5 strength throughout, intact sensation, and normal base gait, tandem gait, and heel/toe gait.  A June 2007 VA MRI (magnetic resonance imaging) study of the lumbar spine contains an impression noting evidence of degenerative disc disease at L4-5 and L5-S1, with suggestion of small annular tears within those disc spaces, and bilateral foraminal narrowing without definite evidence of nerve root impingement at L5-S1.

In summary, the July 2006 QTC report notes that there was no additional loss of motion after repetitive use.  There is a lack of such findings as neurological impairment, incoordination, and/or muscle atrophy.  Although the Veteran's complaints of pain have been considered, pain alone does not constitute a functional loss under VA regulations.  Mitchell.  In this case, when the findings are considered together with the evidence showing functional loss, to include the findings pertaining to neurologic deficits, muscle strength, and the lack of evidence of muscle atrophy, the Board finds that there is insufficient evidence of objective pain on motion, or any other functional loss, to warrant a rating in excess of 20 percent.  38 C.F.R. § 4.71a; DeLuca.  

2.  As of May 23, 2008

The Board finds that the criteria for a rating in excess of 40 percent are not shown to have been met as of May 23, 2008.  The June 2008 QTC examination report showed no ankylosis of the lumbar spine.  The April 2010 VA examination report similarly does not show that the Veteran's spine was ankylosed, and in fact, this report shows that the ranges of motion were greater than they were in the June 2008 QTC report.  Specifically, the April 2010 VA examination report shows that the Veteran's spine had forward flexion to 60 degrees, as opposed to flexion of 15 degrees in June 2008.  Accordingly, the Board finds that the Veteran is not shown to have met the criteria for a rating in excess of 40 percent as of May 23, 2008 under the General Rating Formula for Diseases and Injuries  of the Spine.  

A rating in excess of 40 percent is not warranted for intervertebral disc syndrome.  The June 2008 QTC examination report shows that there was signs of intervertebral disc syndrome, with 1+ reflexes at the knee and ankle, bilaterally, with no associated bowel, bladder, or erectile dysfunction.  On examination, motor and sensory examinations were within normal limits.  The April 2010 VA examination report notes that there was no history of incapacitating episodes during the past 12 months.  Accordingly, the evidence is insufficient to show that the Veteran's symptoms were productive of incapacitating IVDS episodes having a total duration of at least 6 weeks during the past 12 months.  

Consideration has been given to the DeLuca and Mitchell provisions governing painful motion.  The Veteran very clearly experiences pain and functional loss of the lumbar spine.  However, the Board finds that such constraints do not apply as the Veteran is currently in receipt of the highest evaluation possible under a limitation of motion code.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (remand for consideration of functional loss of range of motion of a wrist due to pain inappropriate where rating currently assigned for limitation of motion was maximum available under the applied diagnostic code); VAOPGCPREC 36-97 (holding that consideration must be given to the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 'when a Veteran has received less than the maximum evaluation' under a particular diagnostic code).  

B. Lumbar Radiculopathy, Left Lower Extremity

In July 2008, the RO granted service connection for lumbar radiculopathy, left lower extremity, evaluated as 10 percent disabling, with an effective date of May 23, 2008.  The Veteran appealed the issue of entitlement to an increased initial evaluation, and in August 2011, the Appeals Management Center (AMC) granted the Veteran's claim, to the extent that it assigned a 20 percent rating, with an effective date of April 3, 2010.  Since this increase did not constitute a full grant of the benefit sought, the increased initial evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993). 

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The RO has evaluated the Veteran's lumbar radiculopathy, left lower extremity, under 38 C.F.R. § 4.124a, DC 8520. 

A note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540 (2013). 

Neuritis of the peripheral nerves, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia of a peripheral nerve characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  The term incomplete paralysis, with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124.

Under DC 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the lower radicular group. 

A 20 percent rating is warranted for moderate incomplete paralysis.  Id. 

A 40 percent rating is warranted for moderately severe incomplete paralysis.  Id. 

Diagnostic Codes 8620 and 8720 address the criteria for evaluating neuritis and neuralgia of the lower radicular group, respectively.  The criteria are consistent with the criteria for evaluating degrees of paralysis as set forth above.  38 C.F.R. § 4.124a, DC's 8620, 8720 (2013).

1.  Prior to April 3, 2010

The Board finds that, prior to April 3, 2010, the Veteran's condition is not shown to have been manifested by moderate incomplete paralysis, such that an evaluation in excess of 10 percent for the left lower extremity is warranted under DC 8520.  The Veteran's complaints have previously been discussed.  With regard to the findings, briefly stated, the June 2008 QTC examination report shows that were 1+ reflexes at the knee and ankle, bilaterally.  Motor and sensory examinations were within normal limits.  The subjective symptoms were pain, weakness, and numbness, and the objective symptoms were pain upon palpation with range of motion testing, and decreased sensation with motor deficits.  The effect of all of the Veteran's joint conditions on his daily activity was "limited overhead work, and limited repetitive bending and testing."  VA progress notes show that in September 2008, the Veteran was noted to have an antalgic gait, and a recent history of foot surgery.  Strength in the lower extremities was 4/5, and 5/5, depending upon the muscle group.  Reflexes were normal and symmetric.  Based on the foregoing, the Board finds that the evidence does not show that the Veteran's lumbar radiculopathy, left lower extremity, is manifested by symptomatology that more nearly approximates the criteria for an initial evaluation of 20 percent for the left lower extremity under DC 8520, and that the preponderance of the evidence is against an increased initial evaluation. 

The Board also concludes that the evidence does not demonstrate that the Veteran's left lower extremity is shown to have been manifested by moderate incomplete neuritis or neuralgia, such that an increased initial evaluation is warranted under DC 8620 or DC 8720.  Specifically, given the aforementioned medical evidence, to include the findings (or lack thereof) as to strength, sensation and limitation of range of motion, the Board finds that it is not shown that the Veteran's lumbar radiculopathy, left lower extremity is shown to have been manifested by moderate neuritis or neuralgia of the sciatic nerve group, as contemplated by these diagnostic codes.  An evaluation in excess of 10 percent for lumbar radiculopathy, left lower extremity is not warranted under DC's 8620, and 8720.

2.  As of April 3, 2010

The Board finds that, as of April 3, 2010, the Veteran's condition is not shown to have been manifested by moderately severe incomplete paralysis, such that an evaluation in excess of 20 percent for the left lower extremity is warranted under DC 8520.  The Veteran's complaints have previously been discussed.  With regard to the findings, the April 2010 VA examination report shows that the Veteran stated that he could walk half a mile, and lift in excess of 85 pounds.  On examination, he was well-muscled, with an antalgic gait to the left side.  Motor power in the lower extremities was 5/5, and there was no loss of sensation.  X-rays of the lumbar spine were within normal limits.  VA progress notes show that in November 2010, the Veteran was noted to have normal gait and strength.  Based on the foregoing, the Board finds that the evidence does not show that the Veteran's lumbar radiculopathy, left lower extremity, is manifested by symptomatology that more nearly approximates the criteria for an evaluation of 40 percent for the left lower extremity under DC 8520, and that the preponderance of the evidence is against an increased rating. 

The Board also concludes that the evidence does not demonstrate that the Veteran's left lower extremity is shown to have been manifested by moderately severe incomplete neuritis or neuralgia, such that an increased evaluation is warranted under DC 8620 or DC 8720.  Specifically, given the aforementioned medical evidence, to include the findings (or lack thereof) as to strength, sensation and limitation of range of motion, the Board finds that it is not shown that the Veteran's lumbar radiculopathy, left lower extremity is shown to have been manifested by moderately severe neuritis or neuralgia of the sciatic nerve group, as contemplated by these diagnostic codes.  Accordingly, an evaluation in excess of 20 percent for lumbar radiculopathy, left lower extremity is not warranted under DC's 8620, and 8720.  

C.  Status Post Neck Injury with Cervical Strain

The Veteran asserts that he is entitled to an increased rating for status post neck injury with cervical strain, currently rated 20 percent disabling. 

In May 2001, the RO granted service connection for status post back injury with cervical strain, evaluated as 20 percent disabling.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002). 

In May 2006, the Veteran filed a claim for an increased rating.  In September 2006, the RO denied the claim.  The Veteran has appealed.  

The General Rating Formula provides that an evaluation of 20 percent is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or, the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

The General Rating Formula provides that a 30 percent rating is warranted for forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  Id.  

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.

In addition, the regulation provides that intervertebral disc syndrome may be rated under either the General Rating Formula or the "Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes", whichever results in a higher rating.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes states that a 40 percent rating is warranted for IDS: With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.

The Board finds that the evidence is insufficient to show that the criteria for an evaluation in excess of 20 percent have been met for the cervical spine.  The July 2006 QTC examination report shows that the Veteran's cervical spine had flexion to 35 degrees.  The June 2008 QTC examination report shows that the Veteran's cervical spine had flexion to 30 degrees.  The April 2010 VA examination report shows that the Veteran's cervical spine had flexion to 60 degrees.  In summary, the recorded ranges of motion do not show that the cervical spine had flexion of 15 degrees or less, and there is no evidence of ankylosis.  There are notations of limitation of cervical spine flexion in February and March of 2007, however, they did not include specific degrees of motion, and they indicate that there was no more than a 25 percent limitation.  See The General Rating Formula, Note 2.  Accordingly, the Board finds that a rating in excess of 20 percent is not warranted under the General Rating Formula for the cervical spine, and the claim must be denied.  

Furthermore, there is no competent evidence to show that the Veteran has a diagnosed neurological disorder that is related to his service-connected cervical spine disability.  See General Rating Formula, Note 1. 

With regard to incapacitating episodes due to intervertebral disc syndrome,  the July 2006 and June 2008 QTC examination reports show that the Veteran stated that his condition did not cause incapacitation.  The April 2010 VA examination report notes that there was no history of incapacitating episodes for his neck condition in the last 12 months.  The Board therefore finds that the evidence is insufficient to show that the Veteran had incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during any 12 month period. 

With respect to possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has also considered whether an increased rating could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  DeLuca; VAGCOPPREC 9-98.   

The July 2006 QTC examination report shows that the Veteran complained of weakness and locking up when walking, and constant pain that traveled down to the rectal area.  He estimated his pain was a 9 on a scale of 1 to 10 (with 10 being the worst).  The pain was elicited by physical activity, and stress.   It was relieved by rest and stretching.  He could function with medication when he had pain.  He stated that his condition did not cause incapacitation.  He claimed that he was unable to stand or do any physical activity for a long period of time.  After repetitive use, there was additional limitation of joint function due to pain, estimated as 0 (zero) degrees.  Motor and sensory function in the upper extremities was within normal limits.  Reflexes at the biceps and triceps were 1+.  An X-ray of the cervical spine was within normal limits.  The relevant diagnosis was status post back injury with cervical strain, with pain and stiffness, and decreased range of motion due to pain.  

A January 2007 VA progress note shows complaints of neck strain, with normal coordination, normal muscle bulk and tone, 5/5 strength throughout, normal fine finger movements, and intact sensation.  A March 2007 report notes that the range of motion of the cervical spine was 50 to 75 percent of normal, to include 75 percent of flexion (specific degrees of motion were not provided).  

The June 2008 QTC examination report shows that the Veteran complained of stiffness and dizziness, with no visual disturbances, weakness, or numbness.  He denied having pain.  He stated that he "cannot look up too often."  On examination, the cervical spine had extension to 10 degrees, with pain at 5 degrees, lateral flexion (bilaterally) to 15 degrees, with pain at 10 degrees, rotation (bilaterally) to 45 degrees, with pain at 40 degrees (right), and 35 degrees (left).  Flexion was to 30 degrees, with no pain.  There was additional loss of joint flexion of 12 degrees after repetitive motion, which would equate to a limitation of forward flexion to 18 degrees.  A cervical spine X-ray was within normal limits.  The relevant diagnosis was cervical strain, with subjective neck pain, stiffness, and dizziness, and objective pain upon palpation and with range of motion testing.  

A September 2008 VA progress note indicates that there was decreased extension of the cervical spine due to pain (specific degrees of motion were not provided), "otherwise good."  A sensory examination was intact to light touch except for the C6-8 dermatomes.  Motor strength was apparently 5/5 in relevant muscle groups.

The April 2010 VA examination report shows that the Veteran reported that he did not have pain all the time.  He said that he had pain when he looked up, or to the left, and he had a feeling that he was going to black out.  There was no evidence of flare-ups.  His pain was relieved by rest and medication.  The neck had extension to 10 degrees, right lateral flexion to 30 degrees, left lateral flexion to 20 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 10 degrees.  Forward flexion was again limited to 60 degrees.  After three repetitive motions, there was no evidence of pain, fatigue, weakness, lack of endurance, instability, or incoordination, and there was no additional loss of joint function.  Reflexes in the upper extremities were 2+ and equal.  Upper extremity strength was 5/5, and there was no loss of sensation.  X-rays of the cervical spine were normal.  The relevant diagnosis was cervical spine strain.  

In summary, the July 2008 QTC report notes there was additional loss of joint flexion of 12 degrees after repetitive motion, which would equate to a limitation of forward flexion to 18 degrees.  Such is still in excess of the 15 degrees that is needed to assign a higher rating.  Moreover, and of significant import, the April 2010 VA examination report notes that after three repetitive motions, there was no evidence of pain, fatigue, weakness, lack of endurance, instability, or incoordination.  There was no additional loss of joint function.  X-rays have consistently been within normal limits, with findings of 5/5 strength.  Overall, even in considering his complaints of pain and loss of function, there is insufficient evidence of such symptoms as atrophy, incoordination, or other neurological impairment due to the Veteran's service-connected cervical spine disability, and the Board finds that the record does not show that the Veteran's functional loss due to his service-connected disability impairs him to such a degree that an evaluation in excess of 20 percent is warranted.  Therefore, an increased evaluation is not warranted for the Veteran's disability on the basis of functional disability, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.

D.  Left Shoulder Strain

The Veteran asserts that he is entitled to an increased rating for left shoulder strain, evaluated as 10 percent disabling prior to April 3, 2010, and as 20 percent disabling thereafter. 

In May 2001, the RO granted service connection for left shoulder strain, evaluated as 10 percent disabling.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002). 

In May 2006, the Veteran filed a claim for an increased rating.  In September 2006, the RO denied the claim.  The Veteran appealed.  In August 2011, the AMC granted the Veteran's claim, to the extent that it assigned a 20 percent rating, with an effective date of April 3, 2010.  Since this increase did not constitute a full grant of the benefit sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board must determine whether an earlier effective date is warranted under any applicable diagnostic code.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Therefore, the following diagnostic codes are relevant for the period prior to April 3, 2010:

The medical evidence shows that the Veteran is right-handed.  See e.g., July 2006 QTC examination report.  Hence, his left shoulder is his minor extremity.


Under 38 C.F.R. § 4.71a, DC 5200, where there is favorable ankylosis of the scapulohumeral articulation, with abduction to 60 degrees, can reach mouth and head, a 20 percent evaluation is warranted for the minor upper extremity.  A 30 percent evaluation is warranted for: scapulohumeral articulation, ankylosis of: Intermediate between favorable and unfavorable (minor extremity).

Under 38 C.F.R. § 4.71a, DC 5201, for a non-dominant arm, a 20 percent evaluation is provided for limitation of motion of the arm at shoulder level; a 20 percent evaluation may also be assigned for limitation of motion midway between the side and shoulder level.  A 30 percent evaluation is warranted for: Arm, limitation of motion of: To 25 degrees from side (minor extremity).

Under 38 C.F.R. § 4.71a, DC 5202, humerus, other impairment of, malunion of, with moderate deformity, warrants a 20 percent evaluation (major and minor shoulder); malunion of the humerus with marked deformity, is evaluated as 20 percent disabling (minor shoulder); recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, is evaluated as 20 percent disabling (major and minor shoulder); recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, is evaluated as 20 percent disabling (minor shoulder).  A 40 percent evaluation is warranted for: humerus, other impairment of: fibrous union of (minor extremity).

Under 38 C.F.R. § 4.71a, DC 5203, a 20 percent evaluation is warranted for clavicle or scapula, impairment of, dislocation of, or nonunion of, with loose movement, for both the major arm, and the minor arm. 

The standardized description of joint measurements is provided in Plate I under 38 C.F.R. § 4.71.  These descriptions indicate that normal forward flexion of the shoulder is from 0 to 180 degrees, normal abduction of the shoulder is from 0 to 180 degrees, normal external rotation is from 0 to 90 degrees, and normal internal rotation is from 0 to 90 degrees. 


1.  Prior to April 3, 2010

The July 2006 QTC examination report shows that the Veteran's left shoulder had flexion to 110 degrees (with pain at 110 degrees), abduction to 100 degrees (with pain at 100 degrees), external rotation to 60 degrees (with pain at 60 degrees), and internal rotation to 60 degrees (with pain at 60 degrees).  

The June 2008 QTC examination report shows that the Veteran's left shoulder had flexion to 115 degrees (with pain at 110 degrees), abduction to 115 degrees (with pain at 110 degrees), external rotation to 80 degrees (with pain at 70 degrees), and internal rotation to 90 degrees (with no recorded pain).  
  
The Board finds that the criteria for an evaluation of 20 percent are not shown to have been met.  There is no evidence to show that the Veteran's left shoulder is productive of ankylosis of scapulohumeral articulation, that abduction is limited to 60 degrees, or that it has a limitation of motion to midway between the side and shoulder level.  In addition, there is no evidence to show a malunion of the left humerus, recurrent dislocation or malunion of the left scapulohumeral joint, or a nonunion or malunion of the left clavicle or scapula.  Accordingly, the criteria for a rating in excess of 10 percent under DC's 5200, 5201, 5202 and 5203 are not shown to have been met for the left shoulder, and a rating in excess of 10 percent is not warranted.  

With respect to possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has also considered whether an increased rating could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  DeLuca; VAGCOPPREC 9-98.   

The July 2006 QTC examination report shows that the Veteran complained of weakness, stiffness, giving way of the left shoulder when trying to lift.  He complained of fatigability in the mornings.  Pain was estimated as a 6 out of 10 (with 10 being the worst).  The main functional impairment was an inability to lift or clean.  On examination, left shoulder function was additionally limited by pain after repetitive use, but not by fatigue, weakness, lack of endurance, or incoordination.  The additional limitation was estimated as 0 (zero) degrees.  There were no signs of edema, weakness, tenderness, redness, heat, abnormal movement or guarding of movement.  Motor and sensory function was within normal limits.  An X-ray was within normal limits.  Reflexes in the left upper extremity were 1+.  The relevant diagnosis was left shoulder strain, with pain, stiffness, and an objective decrease in the range of motion.  

A January 2007 VA progress note states that there was normal muscle tone and bulk, with 5/5 strength throughout, and normal fine finger movements, and an intact sensory examination.  A March 2007 report notes 5/5 strength in the upper extremities with intact sensation.  

The June 2008 QTC examination report shows that the Veteran complained of weakness, stiffness, giving way, heat, lack of endurance, locking, and fatigability.  There was no dislocation.  He complained of pain twice per day, lasting 8 hours each time, estimated as 6 out of 10.  He complained he didn't sleep well due to pain.  On examination,  joint function was additionally limited by pain, fatigue, weakness, and lack of endurance after repetitive use.  The additional limitation was estimated at 4 (four) degrees.  Motor and sensory function of the upper extremities were within normal limits.  Left upper extremity reflexes were 1+.  An X-ray was within normal limits.  The relevant diagnosis was left shoulder strain, with pain on palpation and range of motion.  

In summary, the July 2006 QTC examination report notes that after repetitive use, the additional limitation was estimated as 0 (zero) degrees.  The June 2008 QTC examination report notes that after repetitive use, the additional limitation was estimated at 4 (four) degrees.  X-rays have consistently been normal, and motor and sensory function have been within normal limits.  Overall, there is insufficient evidence of such symptoms as atrophy, incoordination, or other neurological impairment due to the Veteran's service-connected left shoulder disability, and the Board finds that the record does not show that the Veteran's functional loss due to his service-connected disability impairs him to such a degree that an evaluation in excess of 10 percent is warranted.  The Board has also considered the findings of where pain began for all ranges of motion.  Powell v. West, 13 Vet. App. 31, 34 (1999).  However, even if the ranges of motion were to be considered to be limited to where pain begins, a higher rating would not be warranted.  Therefore, an increased evaluation is not warranted for the Veteran's disability on the basis of functional disability, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.

2.  As of April 3, 2010

The only recorded ranges of motion for the time period in issue are found in the April 2010 VA examination report, which shows that the Veteran's left shoulder had flexion to 60 degrees, abduction to 80 degrees, extension to 20 degrees, external rotation to 30 degrees, and internal rotation to 30 degrees.  

The Board finds that the criteria for a rating in excess of 20 percent under DC 5201 have not been met.  The aforementioned ranges of motion do not show that motion in his left shoulder is limited to 25 degrees from his side.  He has not shown that his flexion or abduction in the left arm more nearly approximates to 25 degrees so as to warrant a rating in excess of 20 percent.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the criteria for a rating in excess of 20 percent under DC 5201 have not been met. 

A higher evaluation is not warranted under any other diagnostic code.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  There is no evidence to show ankylosis of scapulohumeral articulation or fibrous union of the humerus.  The criteria for a rating in excess of 20 percent under DCs 5200 and 5202 are therefore not met. 

With respect to possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has also considered whether an increased rating could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  DeLuca; VAGCOPPREC 9-98.  The April 2010 VA examination report shows that the Veteran complained of discomfort of doing anything at 90 degrees or above.  Aggravating factors were overuse and relieving factors were heat and medication.  On examination, he was well-muscled, with no tenderness around the left shoulder.  Upon repetitive motion (done three times), there was no evidence of pain, fatigue, weakness, lack of endurance, instability, or incoordination.  There was no additional loss of joint function or motion with use due to repetitive testing.  X-rays were noted to be normal.  There was no evidence of flare-ups.  The Veteran stated that he could lift in excess of 85 pounds.  The relevant impression was left shoulder strain, with a notation of a restriction of motion above a right angle with limited motion and moderate disability.  An addendum to the examination report notes that an MRI for the left shoulder revealed no significant abnormality.  

In summary, there is insufficient evidence of such symptoms as atrophy, incoordination, or other neurological impairment due to the Veteran's service-connected left shoulder disability, and the Board finds that the record does not show that the Veteran's functional loss due to his service-connected disability impairs him to such a degree that an evaluation in excess of 20 percent is warranted.  The VA examination report shows that the Veteran was well-muscled, with no tenderness around the left shoulder, and that there was no evidence of pain, fatigue, weakness, lack of endurance, instability, or incoordination upon repetitive motion.  There was no additional loss of joint function or motion with use due to repetitive testing.  The Veteran stated that he could lift in excess of 85 pounds.  An X-ray and an MRI have been shown to be within normal limits.  Therefore, a rating in excess of 20 percent is not warranted for the Veteran's disability on the basis of functional disability, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.

E.  Bilateral Knees

The Veteran asserts that he is entitled to increased ratings for his bilateral knee disabilities, both of which are currently assigned a separate evaluation of 10 percent. 

In May 2001, the RO granted service connection for status post right knee arthroscopic surgery, evaluated as 10 percent disabling, and status post left knee arthroscopic surgery, evaluated as 10 percent disabling.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c). 

In May 2006, the Veteran filed claims for increased ratings.  In September 2006, the RO denied the claims.  The Veteran has appealed.  

Under 38 C.F.R. § 4.71a, DC's 5260 and 5261, which address limitation of motion of the knee, a 20 percent rating will be assigned for flexion limited to 30 degrees or extension limited to 15 degrees. 

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71.  Normal extension and flexion of the knee is from 0 to 140 degrees. 

The Board must consider the possibility of a higher rating under all potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

Under 38 C.F.R. § 4.71a, DC 5256, a 30 percent rating is warranted for ankylosis of the knee with favorable angle in full extension or slight flexion between 0 degrees and 10 degrees. 

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability. 

Under 38 C.F.R. § 4.71a, DC 5258, [d]islocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, is rated as 20 percent disabling. 

Under 38 C.F.R. § 4.71a, DC 5262, a malunion of the tibia and fibula of either lower extremity warrants a 20 percent evaluation if there is a marked knee or ankle disability. 

The Board finds that a rating in excess of 10 percent under DC 5260 or DC 5261 is not warranted for either knee.  The recorded ranges of motion for the left knee, and the right knee, do not show that the Veteran has ever been found to have flexion limited to 30 degrees or extension limited to 15 degrees.  In this regard, the only recorded ranges of motion are as follows: 

The July 2006 QTC examination report shows that the Veteran's right knee had flexion to 120 degrees.  The June 2008 QTC examination report shows that the Veteran's right knee had flexion to 138 degrees.  The April 2010 VA examination report shows that the Veteran's right knee had flexion to 110 degrees.  

The July 2006 QTC examination report shows that the Veteran's left knee had flexion to 130 degrees.  The June 2008 QTC examination report shows that the Veteran's left knee had flexion to 140 degrees.  The April 2010 VA examination report shows that the Veteran's left knee had flexion to 130 degrees.  

The examination reports, dated in July 2006, June 2008, and April 2010, all show that the Veteran's right knee, and left knee, had extension to 0 degrees.  

The Board further notes that there is no evidence of arthritis.

Accordingly, the Board finds that the criteria for a rating in excess of 10 percent under DC's 5260, and 5261 are not shown to have been met for either knee, and the claims must be denied.

In addition, the evidence does not show that the Veteran left knee, or right knee, is productive of ankylosis, moderate recurrent subluxation or lateral instability, a dislocated semilunar cartilage, or a malunion of the tibia and fibula.  An April 2006 VA progress notes states that both knees were stable to all maneuvers.  The July 2006 and June 2008 QTC examination reports note that all ligament stability tests were within normal limits, bilaterally.  A June 2007 VA progress note states that the right knee was stable.  Although the April 2010 VA examination report noted that there was evidence of right knee ligament problems, and right knee internal derangement, with moderate disability, the report shows that there was no instability, to include a finding that both knees had good stability in both anterioposterior and mediolateral planes.  Accordingly, the Board finds that the criteria for a rating in excess of 10 percent under DC's 5256, 5257, 5258, and 5262 are not shown to have been met, and the claims must be denied.

With respect to possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has also considered whether an increased rating could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  DeLuca; VAGCOPPREC 9-98.   

An April 2006 VA X-ray report notes that there was no evidence of acute injury to either knee.  Another April 2006 VA report notes that the Veteran has "multiple orthopedic concerns," and that he should not do bending, kneeling, stooping, or lifting more than 10 to 15 pounds.  A January 2007 VA progress note states that there was 5/5 motor strength throughout, and an intact sensory examination, with normal base, heel/toe, and tandem gait.  A June 2007 VA progress note states that there was a full range of right knee extension, but a mild limitation of right knee flexion (specific degrees of motion were not provided).  

The July 2006 QTC examination report shows that the Veteran complained of symptoms that included constant pain (estimated at a level of 7 on a scale of 1 to 10, with 10 being the worst), as well as stiffness, weakness, lack of endurance, and fatigue.  Pain was relieved by rest and medication.  He stated that his condition did not cause incapacitation.  He stated that he was unable to run, workout, bend his knees, squat, or stand for very long.  On examination, gait was within normal limits.  He did not require an assistive device for ambulation.  There were no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  There was pain at 120 degrees of extension on the right, and at 130 degrees of extension on the left.  Bilateral knee joint function was additionally limited by pain after repetitive use, with no additional limitation due to fatigue, weakness, lack of endurance, or incoordination.  Additional limitation was estimated at 0 (zero) degrees, bilaterally.  Motor and sensory examinations were within normal limits.  Knee and ankle reflexes were 1+, bilaterally.  Bilateral knee X-rays were within normal limits.  The relevant diagnosis was status post bilateral knee arthroscopic surgery, with subjective symptoms of pain and stiffness, and objectively decreased range of motion with pain.  

A June 2008 QTC examination report notes that the Veteran complained of symptoms that included weakness, heat, lack of endurance, and locking.  He denied having stiffness, swelling, redness, giving way, fatigability, dislocation.  He reported having pain four times per week for about four hours each time, which he estimated as 2 out of 10.  If exacerbated by activity, pain could be as severe as 7 out of 10.  Pain was relieved by rest and medication.  He denied experiencing functional impairment.  On examination, gait was within normal limits.  Bilaterally, there was tenderness, but no edema, effusion, weakness, redness, heat, guarding of movement, subluxation, locking pain, or genu recurvatum or crepitus.  There was pain at 135 degrees of flexion on the right, and at 138 degrees of flexion on the left.  Bilaterally, there was additional limitation of joint function due to pain, estimated at 0 (zero) degrees.  Bilateral knee X-rays were within normal limits.  The diagnoses noted postoperative bilateral knee condition, with status post MCL (medial collateral ligament) tear with scar status post right knee arthroscopy.  Associated private X-ray reports for the bilateral knees, dated in May 2008, were negative.

The April 2010 VA examination report shows that the Veteran reported that at times he had to be taken to the bathroom, and sometimes he "needed help with his pants," due to both back and knee problems.  He stated that he could walk half a mile and that he can lift in excess of 85 pounds.  He stated that he was not working due to low back and right knee problems.  He said that his right knee was worse than his left, with constant right knee pain, as opposed to intermittent left knee pain.  Aggravating factors were sitting for long periods of time and excessive walking.  Relieving factors were medication and rest.  He complained that his left knee felt "dead" at times, but that it was comfortable most of the time.  The report notes the following: there was no evidence of flare-ups.  Knee and ankle reflexes were 2+, bilaterally.  The lower extremities had 5/5 strength, with no loss of sensation.  There were no signs of inflammation or effusion.  There was pain on repetitive motion, but no fatigue, weakness, lack of endurance, instability, or incoordination.  There was no additional loss of joint function or motion with use due to pain.  Bilateral X-rays of the knees were normal.  The relevant diagnosis was right and left knee strain.  The examiner stated that since there was no evidence of flare-ups, additional loss of range of motion or function during flare-ups could not be estimated without resort to mere speculation.  

Here, even considering the findings as to the onset of pain, the criteria for a rating in excess of 10 percent are not shown to have been met under DCs 5260 and 5261.  See Powell v. West, 13 Vet. App. 31, 34 (1999) (painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in).  The Veteran has repeatedly been shown to have normal X-rays, with 5/5 strength and no loss of sensation.  Additional limitation upon repetitive use was estimated at 0 (zero) degrees, bilaterally, in both 2006 and 2008.  The April 2010 VA examination report notes that there was pain on repetitive motion, but no fatigue, weakness, lack of endurance, instability, or incoordination, and that there was no additional loss of joint function or motion with use due to pain.  Therefore, even taking into account the complaints of pain, the medical evidence is insufficient to show that the Veteran has such symptoms as atrophy, loss of strength, or neurological impairment or incoordination, such that when the ranges of motion in the left knee, or the right knee, are considered together with the evidence of functional loss due to knee pathology, the evidence does not support a conclusion that the loss of motion in the left knee, or the right knee, more nearly approximates the criteria for a rating in excess of 10 percent, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.  

The Board has considered whether a separate rating is warranted for instability of either knee.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  However, as previously discussed, the medical evidence shows that the Veteran has not been found to have instability of either knee.  In making this determination, the Board finds that since DC 5257 is not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, do not apply.  Johnson  v. Brown, 9 Vet. App. 7, 9 (1996). 

In VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005), General Counsel determined that separate disability ratings could be assigned under Diagnostic Codes 5260 and 5261 for disability of the same joint.  Here, the ranges of motion of the left and right knees do not meet the criteria for even a 0 percent rating under DCs 5260 and 5261, i.e., flexion limited to 60 degrees or extension limited to 5 degrees.  Separate ratings for limitation of knee motion are therefore not warranted.

Additionally, for all analyses of functional loss due to pain, supra, to assign two, separate compensable ratings based on painful motion under two separate diagnostic codes (i.e., under Diagnostic Codes 5260 and 5261) would be in violation of the rule of pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005). 

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court held that evaluations for distinct disabilities resulting from the same injury could be combined so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  Under the provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7801 and 7802, (2013), a 10 percent evaluation is warranted for: "scars, other than head, face, or neck," that inter alia cover an area or areas exceeding 144 square inches (929 sq. cm.).  Under the provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804 (2013), a 10 percent evaluation is warranted for superficial scars that are painful on examination, or superficial and unstable.  In this case, the Veteran does not contend, and the evidence does not show, that a separate compensable rating is warranted for a surgical knee scar. 

The QTC examination reports both show that the Veteran's knee scars were noted to be nontender, with no disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, or abnormal texture, and that they were less than six square inches.  The April 2010 VA examination report notes that the Veteran's knee incisions had "healed soundly," and that they were mobile and nontender, with no keloid formation.  Given the foregoing, the Board finds that the Veteran is not shown to have compensable manifestations of a knee scars under 38 C.F.R. § 4.118, and that the assignment of a separate 10 percent evaluation for scarring of either knee is not warranted.

F.  Conclusion

The Board has considered the Veteran's statements that he should be entitled to higher disability ratings.  He reports decreased function due to such symptoms as pain, weakness, and stiffness.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran is competent to report his musculoskeletal symptoms as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant higher ratings.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, more probative than the Veteran's assessment of the severity of his disabilities.  Those examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disabilities.

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16 .  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2013); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  Evaluations in excess of those currently assigned are provided for certain manifestations of the service-connected disabilities on appeal, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities, as the criteria assess the level of occupational impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's disabilities because the rating criteria reasonably describe his disability levels and symptomatology.  Thun, 22 Vet. App. at 115.  

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the evidence of record does not show that his disabilities have caused him to miss work, or that they have resulted in any post-service hospitalizations.  The evidence indicates that the Veteran has reported that he cannot work due to right knee and back symptoms.  See April 2010 VA examination report.  However, none of the service-connected disabilities in issue are shown to have been found to be productive of unemployability.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1 , 4.15).  The Board finds, therefore, that the Veteran's service-connected disabilities in issue are not shown to have resulted in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  

In deciding the Veteran's claims, the Board has considered the determinations in Fenderson, and Hart v. Mansfield, 21 Vet. App. 505 (2007), as applicable, and whether the Veteran is entitled to increased evaluations for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that any of the Veteran's evaluations should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disabilities on appeal such that an increased rating is warranted.

Finally, in May 2009, the RO denied a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The RO determined that the Veteran had met the schedular requirements for a TDIU in May 2009.  See 38 C.F.R. § 4.16(a).  The basis of the denial was the finding that there was no evidence linking his unemployment to a service connected disability or disabilities.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c).  

Since that time, although the Veteran has submitted evidence of medical disability, made a claim for the highest ratings possible, and an increase in his combined disability rating, he has not submitted evidence of unemployability.  Although he is unemployed, he has not submitted any additional evidence since the May 2009 decision showing that his unemployment has been attributed to a service-connected disability or disabilities.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In reaching these decisions, the Board considered the benefit- of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claims, such rule is not for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

With regard to the claim for an increased initial evaluation for service-connected lumbar radiculopathy, left lower extremity, where, as here, the claim involves an initial increased evaluation, the VCAA is no longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

For all other claims, proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in May 2006, of the criteria for establishing increased ratings, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded three examinations. 

In March 2010, the Board remanded these claims.  The Board directed that all outstanding VA outpatient clinical records for this Veteran, from April 2008 forward, be obtained and associated with the claims file.  This has been done. 
The Board further directed that the Veteran be scheduled for an appropriate VA examination to determine the current nature and severity of his service-connected lumbar strain with degenerative disc disease, left lower extremity radiculopathy, cervical strain, left shoulder strain, and bilateral knee disabilities.  In April 2010, this was done, and all required findings were provided.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

In summary, the Board finds that the available medical evidence is sufficient for an adequate determination of the claims on appeal.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim does not cause any prejudice to the Veteran.


	(CONTINUED ON NEXT PAGE)



ORDER

Prior to May 23, 2008, a rating in excess of 20 percent for status post back injury with lumbar strain and degenerative disc disease is denied. 

As of May 23, 2008, a rating in excess of 40 percent for status post back injury with lumbar strain and degenerative disc disease is denied. 

Prior to April 3, 2010, a rating in excess of 10 percent for lumbar radiculopathy, left lower extremity, is denied. 

As of April 3, 2010, a rating in excess of 20 percent for lumbar radiculopathy, left lower extremity, is denied.

A rating in excess of 20 percent for status post neck injury with cervical strain is denied.

Prior to April 3, 2010, a rating in excess of 10 percent for left shoulder strain is denied. 

As of April 3, 2010, a rating in excess of 20 percent for left shoulder strain is denied.

A rating in excess of 10 percent for postoperative right knee injury is denied. 

A rating in excess of 10 percent for postoperative left knee injury is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


